Citation Nr: 1026302	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-41 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in St. Petersburg. Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to December 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied the benefits sought on appeal.

The Veteran presented testimony at a personal hearing in June 
2007 before the undersigned at the RO.

The case was remanded in November 2007 and in February 2009 for 
additional development. 


FINDING OF FACT

The Veteran's psychiatric disability (bipolar disorder and 
generalized anxiety disorder) is related to her psychiatric 
symptoms and treatment in service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
(bipolar disorder and generalized anxiety disorder) have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including psychoses, 
will be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (2009).

The Veteran contends that her current psychiatric disability 
first manifested during her period of active service.  She 
contends that once she arrived in Korea for a tour of duty, she 
quickly sunk into a deep depression which could not be alleviated 
with antidepressants or therapy.  She contends that since she 
separated from service, she has battled with depression and 
bipolar disorder.

Service medical records reflect that on November 1996 entrance 
examination, no psychiatric disability was reported or diagnosed.  
Accordingly, as there was no indication of a mental disability 
upon entry into service, nor does the record include mental 
health treatment records for a psychiatric disorder prior to her 
entry into service.  Therefore, the Veteran is presumed sound 
upon entry into service.  38 U.S.C.A. § 1111 (West 2002).

In June 1997, the Veteran was ordered to undergo an evaluation 
for her mood after arriving in Korea.  The Veteran reported 
trouble sleeping, frequent crying, fatigue, and multiple somatic 
complaints.  She denied any homicidal or suicidal ideations.  She 
was having trouble being away from her child and her mother and 
felt that she could not adjust to life in Korea.  Mental status 
examination revealed that she was oriented in all phases, but was 
tearful and appeared tired.  There was no psychotic thinking or 
signs.  Her affect was depressed and her mood was apathetic.  She 
was diagnosed with depression/adjustment disorder, possible 
posttraumatic stress disorder, with an Axis II diagnosis of 
personality disorder.  She was prescribed Zoloft for one month 
and supportive psychotherapy. It was recommended that she be 
considered for administrative discharge.  On follow-up 
examination, she felt nauseated and weak due to her medication.  
The diagnosis was depression and she was placed on physical 
profile.  A mental health appointment was scheduled.  On 
September 1997 administrative discharge, the Veteran was 
diagnosed with adjustment disorder with depressed mood and 
personality disorder, not otherwise specified.  The Veteran 
separated from service in December 1997.

Post-service private treatment records beginning in May 1998, 
less than one year after separation from service, reflect 
psychiatric treatment for reported symptoms of mood swings, 
crying spells, irritability, anxiety, sleep disturbance, 
decreased energy, agitation, and weight loss.  The Veteran 
reported having problems with those symptoms for the past few 
years.  She had sought treatment from a different psychiatrist in 
February 1998, two months after separating from service.  Mental 
status examination revealed past suicidal ideation and assaultive 
and self-injurious behavior.  She reported a history of sexual 
abuse and trouble handling her second divorce.  She felt nervous, 
had panic attacks, and was prone to worrying.  She was diagnosed 
with bipolar disorder and PTSD from possible childhood sexual 
abuse and rape.  In August 1998, she reported trouble sleeping 
and feeling agitated.  She was diagnosed with bipolar disorder.  
In August 1999, the Veteran wanted to clarify whether she was 
bipolar.  Mental status examination resulted in the diagnosis of 
PTSD, rule out bipolar.  In January 2000, her medications were 
adjusted.  She reported a history of hypomanic behavior.  In May 
2000, the Veteran presented to the emergency room and reported 
trouble with her nerves.  She had a history of bipolar disorder 
and felt depressed.  She was diagnosed with situational 
depression.  
A March 2003 private psychiatric evaluation reflects that the 
Veteran had been receiving outpatient mental health treatment, 
with an inpatient stay in August 1998.  At that time, she had 
been experiencing a manic episode in which she had not slept in 
fourteen days and was hyperverbal, partying constantly, spending 
money foolishly, and showing poor judgment.  She reported that 
upon entrance into the military, she immediately had difficulty 
with adjusting to life in Korea.  She reported that presently, 
her episodes of depression were becoming more frequent, and 
occurred more often than her episodes of mania.  She reported 
that she had held approximately 25 jobs in the previous five to 
six years.  Her trouble working was related to falling asleep due 
to her medications, depression, and trouble getting along with 
her peers and supervisors.  Thorough mental health examination 
resulted in the diagnosis of bipolar disorder, type 1, most 
recent episode unspecified, and mild mental retardation 
(tentative diagnosis.)
Private treatment records dated from 2003 to 2007 reflect 
continued treatment for psychiatric illnesses, including for 
anxiety, bipolar disorder, chronic depression, and insomnia.  In 
October 2007, the Veteran was voluntarily admitted to a 
psychiatric unit due to family trouble and mood problems.  She 
was not taking her bipolar medication.  She was experiencing 
panic attacks and obsessive thoughts.  Her discharge diagnosis 
was bipolar disorder, type II, mixed episode.  
On September 2008 VA psychiatric examination, the Veteran 
reported that she had no significant pre-military health 
counseling or psychiatric care.  She reported that she was 
unemployed but planned to start college online.  Her hobbies 
include going to doctors appointments, going to the beach, and 
playing on the computer.  She had been treated in the past for 
bipolar disorder and generalized anxiety disorder with panic 
attacks.  Her current symptoms included depressed mood most days 
with social withdrawal, anhednoia, sleep impairment, variable 
appetite, and anxiety.  Mental status examination and review of 
the claims file resulted in a diagnosis of bipolar disorder II, 
and anxiety disorder not otherwise specified, with an Axis II 
diagnosis of personality disorder, not otherwise specified.  The 
examiner stated that the Veteran's current diagnosis was not 
related to her service because her current diagnosis of bipolar 
disorder and generalized anxiety disorder was a change in 
diagnosis from the adjustment disorder with which she was 
diagnosed while in service, demonstrating a new and separate 
condition.  
As an initial matter, service connection cannot be granted for a 
disability due to a personality disorder.  Terry v. Principi, 340 
F.3d 1378 (Fed. Cir. 2003); 38 C.F.R. § 3.303(c) (2009).  
Therefore, the question is whether the Veteran's current bipolar 
disorder and generalized anxiety disorder is related to the 
adjustment disorder with depressed mood and accompanying 
symptomotoloy exhibited and diagnosed in service. 
The Board finds that when resolving all benefit of the doubt in 
favor of the Veteran, the evidence of record demonstrates a 
thorough continuity of symptomotology of psychiatric symptoms 
treated in service and treated within one year of separation from 
service and for many years thereafter, establishing a basis for 
service connection for a psychiatric disability, to include 
bipolar disorder.  The Veteran was treated for depression, crying 
spells, and adjustment difficulties while stationed in Korea.  
She was provided with an antidepressant and psychotherapy, but 
was unable to adjust to military service in light of her 
depression.  Post-service treatment records reflect that within 
two months of separating from service, in February 1998, the 
Veteran sought treatment for depression and mood swings.  In 
August 1998, she was hospitalized after undergoing a two-week 
episode of manic behavior that included sleep deprivation, 
constant partying, and poor judgment.  
An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  Consulting various 
well-accepted legal authority, VA General Counsel has noted that 
the term insanity was more or less synonymous with "psychosis."  
38 C.F.R. § 3.354(a) (2009);VAOPGCPREC 20-97, 62 Fed. Reg. 
37955(1997).
In this case, the sort of manic behavior documented in the 
Veteran's post-service treatment records could arguably be 
considered a period of psychoses that manifested to a compensable 
degree within one year following active service, and that was 
only abated upon psychiatric hospitalization.  38 C.F.R. 
§§ 3.307, 3.309 (2009).
Regardless, private treatment records dated ever since her August 
1998 hospitalization reflect continuing psychiatric treatment for 
bipolar disorder, anxiety, and depression, with such symptoms of 
apathy, depressed mood, and various adjustment difficulties.  
Bipolar disorder is considered a psychosis.  Although the 
September 2008 VA examiner concluded that the Veteran's current 
diagnosis was different than that which she was provided in 
service, it is important to note that the symptoms the Veteran 
displayed in service, a depressed mood and affect, crying spells, 
and apathy, correlate with the symptoms that she displayed within 
two months of separating from service and for many years 
thereafter.  Therefore, the Board finds that the VA report of 
examination holds lower probative value because it failed to 
address the apparent continuity of symptomotology of a chronic 
psychiatric disability that manifested during the Veteran's 
service and continued upon separation from service.
Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the evidence in this case is in at 
least equipoise regarding whether any psychosis manifested to a 
compensable degree within one year following separation from 
service or whether any current mental disorder is related to the 
Veteran's service.  Therefore, service connection for a 
psychiatric disability is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, to include 
bipolar disorder, is granted. 



____________________________________________ 
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

